Title: To James Madison from John Murray Forbes, 19 September 1807
From: Forbes, John Murray
To: Madison, James



seal  Hamburgh.  September 19th. 1807.

I have now the honor to advise Your Excellency that owing to the total interruption of all intercourse between the Continent of Europe and Great Britain & the impossibility of obtaining any information in the Present very Critical juncture of our relations with the latter, I have determined to embark for London and am now on board the American Ship Belfast, Capt. English and about sailing with a fair Wind.  It is my intention to return immy, and I hope to be again at Hamburg in a fortnight, when I shall be able to give Such instructions to our Merchant Ships as my information may justify.  I hope the Voyage I have undertaken, if not approved by Government, will find an apology in the Zeal which has influenced it.  Should a treaty be Concluded with England, I shall Probably visit the United States yet this Fall, leaving a discreet & suitable person as my Deputy at Hamburgh.  Should War take place, this plan will be defeated and I shall remain in this Country, subject to the orders of Government and I shall esteem myself happy if my services Can be made useful in any Part of Europe.  Copenhagen has Capitulated to the English, but it is Said, that the Prince Regent now at Kiel has refused to ratify and that all the Small boats Within the Duchies of Holstein & Schleswig, are put into requisition, to transport troops to Zeeland as soon as the season shall be a little more advanced.  I have the honor to be, With very great respect, Your Excellency’s Obedient Servant

J: M: Forbes

